This is a companion to the suit of Liles v. Texas Co. (No. 27239) 117 So. 2291 decided to-day. It is for a fifth of the royalty alleged to have been collected by the defendant from the Producers' Oil Company and the Texas Company, for oil taken from the land referred to in the other suit. There was judgment for the plaintiff, from which the defendant has appealed. The issues in the two cases are the same. No argument was made or brief filed for the appellee. For the reasons given in Liles v. Texas Co. (No. 27239) 117 So. 229.1
The judgment appealed from is annulled, and the plaintiffs' demand is rejected, and their suit dismissed, at their cost.
1 Ante, p. 293.